DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capability of the docking station to perform diluting a concentrated form of a device cleaning fluid stored at the docking station to form a dilute device cleaning fluid as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The only method presented by Applicant as to how the docking station can perform dilution is outlined in paragraph 0041 of the instant application. Applicant recites that the docking station may be connected to a liquid supply network to perform the diluting of a concentrated device cleaning fluid, however, the only external piping shown is piping for waste fluid.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities:  “at least one flushing orifice of the docking station at least a cleaning head” should read --the at least one flushing orifice of the docking station at least the cleaning head-- since both the at least one flushing orifice and the cleaning head were already recited in claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US20200077858), hereinafter Zhang.
Regarding claim 18, Zhang discloses a docking station (Fig. 1 element 1) for a floor cleaning machine (Fig. 1 element 2), the docking station comprising: a platform (Fig. 3 elements 11, 0116) comprising a drain (Fig. 4 element 114, 0019-0020), the platform being arranged to receive a floor cleaning machine in a position in which at least a portion of an underside of the floor cleaning machine is positioned over the platform (Fig. 22); and at least one flushing orifice (Fig. 4 element 113) arranged to deliver a device cleaning fluid to at least the cleaning head of the floor cleaning machine (0172-0173).
Regarding claim 19, Zhang discloses the limitations of claim 18, as described above, and further discloses a reservoir (Fig. 3 element 121) configured to store the device cleaning fluid or a concentrated form thereof (0173); and a device cleaning fluid conduit (Fig. 3 element 122) configured to directly or indirectly convey the device cleaning fluid from the reservoir to the at least one flushing orifice (0173).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20200077858), hereinafter Zhang, in view of Ziegler et al. (US20070016328), hereinafter Ziegler.
Regarding claim 1, Zhang discloses a floor cleaning system comprising: a floor cleaning machine (Fig. 1 element 2) comprising: at least one drive wheel (Fig. 7 element 21) operable to drive the floor cleaning machine across a floor surface to be cleaned (0127); a cleaning head (Fig. 7 element 22) being configured to clean the floor surface as the floor cleaning machine is driven across the floor surface by the at least one drive wheel (0128); a docking station (Fig. 1 element 1) to which the floor cleaning machine is configured to dock (0121 and 0124), the docking station comprising: a platform (Fig. 3 elements 11, 0116) comprising a drain (Fig. 4 element 114, 0019-0020), the platform being arranged to receive the floor cleaning machine in a position in which at least a portion of an underside of the floor cleaning machine is positioned over the platform (Fig. 22); and at least one flushing orifice (Fig. 4 element 113) arranged to deliver a device cleaning fluid to at least the cleaning head of the floor cleaning machine (0172-0173).
Zhang fails to disclose the floor cleaning machine comprising a cleaning fluid reservoir and a waste fluid reservoir.
Ziegler is also concerned with a floor cleaning machine and teaches the floor cleaning machine (Fig. 1 element 100) comprising a cleaning fluid reservoir (0212) and a waste fluid reservoir (0212). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the floor cleaning machine of Zhang to include a cleaning fluid reservoir and a waste fluid reservoir as taught by Ziegler to allow the floor cleaning machine to operate for a longer period of time.
Regarding claim 2, Zhang, as modified, discloses the limitations of claim 1, as described above, and further discloses the floor cleaning machine is an autonomous floor cleaning machine operable without human control (Zhang, 0124).
Regarding claim 3, Zhang, as modified, discloses the limitations of claim 1, as described above, and further discloses the docking station comprises: a reservoir (Zhang, Fig. 3 element 121) configured to store the device cleaning fluid or a concentrated form thereof (Zhang, 0173); and a device cleaning fluid conduit (Zhang, Fig. 3 element 122) configured to directly or indirectly convey the device cleaning fluid from the reservoir to the at least one flushing orifice (Zhang, 0173).
Regarding claim 4, Zhang, as modified, discloses the limitations of claim 1, as described above, and further discloses the at least one flushing orifice comprises a manifold (Zhang, Fig. 4 all of the structure which defines element 111 which includes elements 113) defining a plurality of flushing orifices (Zhang, see annotated Fig. 4 below).

    PNG
    media_image1.png
    544
    680
    media_image1.png
    Greyscale

Regarding claim 5, Zhang, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the at least one flushing orifice is fixedly positioned relative to the platform (Zhang, Fig. 4).
Regarding claim 6, Zhang, as modified, discloses the limitations of claim 1, as described above, and further discloses the at least one flushing orifice is configured to move relative to the underside of the floor cleaning machine (Zhang, 0119).
Regarding claim 7, Zhang, as modified, discloses the limitations of claim 1, as described above, and further discloses the floor cleaning machine comprises an external housing (Zhang, combination of Fig. 6 element 201 and Fig. 7 element 202) covering components of the floor cleaning machine (Zhang, Fig. 9 shows the components which the external housing covers), and the docking station further comprises at least one external surface flushing orifice positioned to clean the external housing of the floor cleaning machine (Zhang, see annotated Fig. 4’ and annotated Fig. 7’  below; the external surface flushing orifice is positioned to where the cleaning fluid would also clean the area of the external housing shown in annotated Fig. 7’ below).

    PNG
    media_image2.png
    544
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    431
    media_image3.png
    Greyscale

Regarding claim 8, Zhang, as modified, discloses the limitations of claim 1, as described above,  but fails to disclose the docking station further comprises: at least one supply conduit configured to fluidly connect with the cleaning fluid reservoir on the floor cleaning machine, when the floor cleaning machine is docked to the docking station, to refill the cleaning fluid reservoir with a cleaning fluid; and at least one discharge conduit configured to fluidly connect with the waste fluid reservoir on the floor cleaning machine, when the floor cleaning machine is docked to the docking station, to evacuate the waste fluid reservoir of a waste fluid.
Ziegler teaches the docking station further comprises: at least one supply conduit configured to fluidly connect with the cleaning fluid reservoir on the floor cleaning machine, when the floor cleaning machine is docked to the docking station, to refill the cleaning fluid reservoir with a cleaning fluid; and at least one discharge conduit configured to fluidly connect with the waste fluid reservoir on the floor cleaning machine, when the floor cleaning machine is docked to the docking station, to evacuate the waste fluid reservoir of a waste fluid (0212; the supply and discharge conduits are considered generic structure which is implied by the capability of automatically refilling and emptying). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the floor cleaning machine of Zhang, as modified, to include the capability of refilling the cleaning fluid reservoir and emptying the waste fluid reservoir as taught by the second embodiment of Ziegler to increase the time between a user having to refill a container with cleaning fluid and having to empty the waste fluid.
Regarding claim 9, Zhang, as modified, discloses the limitations of claim 1, as described above, and further discloses the docking station further comprises an electrical supply (Zhang, Fig. 3 element 14) configured to electrically connect with the floor cleaning machine, when the floor cleaning machine is docked to the docking station (Zhang, 0186), to recharge a battery (Zhang, Fig. 9 element 86) carried by the floor cleaning machine.
Regarding claim 11, Zhang discloses a method comprising: docking a floor cleaning machine at a docking station (0124); and with the floor cleaning machine docked at the docking station: recharging via the docking station a battery (Fig. 9 element 86) on the floor cleaning machine (0186), and cleaning with at least one flushing orifice (Fig. 4 element 113) of the docking station at least a cleaning head (Fig. 7 element 22) of the floor cleaning machine (0172-0173).
Zhang fails to disclose refilling via the docking station a cleaning fluid reservoir on the floor cleaning machine, emptying via the docking station a waste fluid reservoir on the floor cleaning machine.
Ziegler is also concerned with a floor cleaning machine and teaches refilling via the docking station a cleaning fluid reservoir on the floor cleaning machine, emptying via the docking station a waste fluid reservoir on the floor cleaning machine (0212). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the floor cleaning machine of Zhang to include a cleaning fluid reservoir and a waste fluid reservoir as taught by Ziegler to allow the floor cleaning machine to operate for a longer period of time. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the floor cleaning machine of Zhang, as modified, to include the capability of refilling the cleaning fluid reservoir and emptying the waste fluid reservoir as taught by the second embodiment of Ziegler to increase the time between a user having to refill a container with cleaning fluid and having to empty the waste fluid.
Regarding claim 12, Zhang, as modified, discloses the limitations of claim 11, as described above, and further discloses docking the floor cleaning machine at the docking station comprises driving a least a portion of the floor cleaning machine on a platform of the docking station (Zhang, 0124 and 0117).
Regarding claim 13, Zhang, as modified, discloses the limitations of claim 11, as described above, and further discloses the floor cleaning machine is an autonomous floor cleaning machine (Zhang, 0124), and docking the floor cleaning machine at the docking station comprises the floor cleaning machine autonomous docking at the docking station (Zhang, 0124).
Regarding claim 16, Zhang, as modified, discloses the limitations of claim 11, as described above, and further discloses cleaning with at least one flushing orifice of the docking station at least a cleaning head of the floor cleaning machine comprises moving the at least one flushing orifice relative to the floor cleaning machine (Zhang, 0119).
Regarding claim 20, Zhang discloses the limitations of claim 18, as described above, and further discloses at least one external surface flushing orifice positioned to clean an external housing of the floor cleaning machine (see annotated Fig. 4’ and annotated Fig. 7’  above; the external surface flushing orifice is positioned to where the cleaning fluid would also clean the area of the external housing shown in annotated Fig. 7’ above); and an electrical supply (Fig. 3 element 14) configured to electrically connect with the floor cleaning machine , when the floor cleaning machine is docked to the docking station, to recharge a battery (Fig. 9 element 86) carried by the floor cleaning machine (0186).
Zhang fails to disclose at least one supply conduit configured to fluidly connect with the cleaning fluid reservoir on the floor cleaning machine, when the floor cleaning machine is docked to the docking station, to refill the cleaning fluid reservoir with a cleaning fluid; and at least one discharge conduit configured to fluidly connect with the waste fluid reservoir on the floor cleaning machine, when the floor cleaning machine is docked to the docking station, to evacuate the waste fluid reservoir of a waste fluid.
Ziegler teaches the docking station further comprises: at least one supply conduit configured to fluidly connect with the cleaning fluid reservoir on the floor cleaning machine, when the floor cleaning machine is docked to the docking station, to refill the cleaning fluid reservoir with a cleaning fluid; and at least one discharge conduit configured to fluidly connect with the waste fluid reservoir on the floor cleaning machine, when the floor cleaning machine is docked to the docking station, to evacuate the waste fluid reservoir of a waste fluid (0212; the supply and discharge conduits are considered generic structure which is implied by the capability of automatically refilling and emptying). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the floor cleaning machine of Zhang, as modified, to include the capability of refilling the cleaning fluid reservoir and emptying the waste fluid reservoir as taught by the second embodiment of Ziegler to increase the time between a user having to refill a container with cleaning fluid and having to empty the waste fluid.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20200077858), hereinafter Zhang, in view of Ziegler et al. (US20070016328), hereinafter Ziegler and in further view of Grimes (US20020185559).
Regarding claim 10, Zhang, as modified, discloses the limitations of claim 1, as described above, but fails to disclose the docking station further comprises a size reducing unit positioned to receive material entering the drain of the platform and shear the material to reduce a size of the material.
Grimes is also concerned with reducing the size of material entering pipes and teaches a size reducing unit (Fig. 3 element 12) positioned to receive material entering the drain and shear the material to reduce a size of the material (Abstract and 0031). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the floor cleaning system of Zhang, as modified, to include a size reducing unit as taught by Grimes because Grimes teaches that this reduces the size of materials prior to disposal.
Regarding claim 17, Zhang, as modified, discloses the limitations of claim 11, as described above, and further discloses collecting a waste stream comprising liquid and a debris flushed from at least the cleaning head of the floor cleaning machine (Zhang, 0019-0020).
Zhang, as modified, fails to disclose shearing the waste stream to reduce a size of the debris. 
Grimes is also concerned with reducing the size of material entering pipes and teaches shearing the waste stream to reduce a size of the debris (Abstract and 0031). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Zhang, as modified, to include shearing the waste stream as taught by Grimes because Grimes teaches that this reduces the size of materials prior to disposal.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20200077858), hereinafter Zhang, in view of Ziegler et al. (US20070016328), hereinafter Ziegler and in further view of Afrouzi et al. (US11199853), hereinafter Afrouzi.
Regarding claim 14, Zhang discloses the limitations of claim 11, as described above, but fails to disclose cleaning with at least one flushing orifice of the docking station at least a cleaning head of the floor cleaning machine comprises spraying the dilute device cleaning fluid on the floor cleaning machine(Zhang, 0172-0173).
Zhang, as modified, fails to disclose diluting, by the docking station, a concentrated form of a device cleaning fluid stored at the docking station to form a dilute device cleaning fluid.
Afrouzi is also concerned with creating a dilute cleaning fluid and teaches diluting a concentrated form of a device cleaning fluid to form a dilute device cleaning fluid ( 35:15-25 and 54:38-41). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Zhang, as modified, to include diluting a concentrated form of a device cleaning fluid as taught by Afrouzi to find the desired level of cleaning power vs concentrated cleaning fluid used to reduce operation costs.
Afrouzi is silent on dilution taking place in a docking station, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the floor cleaning machine of Zhang, as modified, to have the dilution take place in the docking station to reduce the amount of tanks (i.e. a cleaning fluid tank and a water tank) needed on the floor cleaning machine, allowing the floor cleaning machine to be more compact.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20200077858), hereinafter Zhang, in view of Ziegler et al. (US20070016328), hereinafter Ziegler and in further view of Xie (US20210045612).
Regarding claim 15, Zhang, as modified, discloses the limitations of claim 11, as described above, but fails to disclose the device cleaning fluid comprises a degreasing composition.
Xie is also concerned with an autonomous cleaning system and teaches the device cleaning fluid comprises a degreasing composition (0095). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Zhang, as modified, to make the fluid a degreasing fluid as taught by Xie because Xie teaches that degreasing fluids are more effective at removing oil stains.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723